Citation Nr: 0515938	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  01-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a chronic 
respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from December 1942 
to December 1945.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO) for additional development and the 
readjudication of the issues on appeal.  Following the 
completion of the requested development, an supplemental 
statement of the case was issued in January 2005, and the 
case was returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to these 
claims and the evidence necessary to substantiate them.

2.  There are no current residuals of malaria that could be 
characterized as a disability.  

3.  The appellant is not shown to have a current chronic 
respiratory disorder.  

4.  There is credible evidence of an injury to the back in 
service, and competent medical evidence diagnosing a current 
lumbosacral spine disorder.  The competent evidence is in 
equipoise as to whether there is a link between the current 
lumbosacral spine disorder and the in-service back injury.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
residuals of malaria have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

2.  The criteria for a grant of service connection for a 
respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).

3.  A lumbosacral spine disorder was incurred in service, and 
the veteran is entitled to service connection for a 
lumbosacral spine disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for residuals of 
malaria, a chronic respiratory disorder, and a low back 
disorder.  He claims that he experienced malaria, respiratory 
problems, and a low back injury during his period of service 
that caused residual disabilities that he experiences to this 
day.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claims.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the October 2000 rating decision, 
April 2001 statement of the case, and January 2005 
supplemental statement of the case, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The April 2001 statement of the case 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, while the Board's June 
2003 remand provided the law and implementing regulations of 
the VCAA.  

Lastly, in correspondence dated in December 2002 and May 
2004, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for the disabilities at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in December 2002 and May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Board also acknowledges that the December 2002 and May 
2004 VCAA notice contained no specific request for the 
veteran to provide any evidence in the veteran's possession 
that pertained to the claim or something to the effect that 
the veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).

A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in September 1999.  In 
June 2003, the Board issued a remand and asked that the 
veteran be given another opportunity to provide medical 
evidence that would show, among other things, the current 
existence of the claimed disorders.  The veteran failed to 
respond or submit any additional information pertaining to 
his claimed disorders.  In the January 2005 supplemental 
statement of the case, the veteran was advised of his failure 
to respond to the request for medical information.  The 
veteran did not respond to this supplemental statement of the 
case.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

It is noted at this juncture, that the veteran's service 
medical records are not available for review.  The National 
Personnel Records Center has certified that they were unable 
to locate the service medical records in that they were 
destroyed in a fire.  It is also noted, however, that the RO 
made diligent efforts to comply with the procedural 
protections outlined by the United States Court of Appeals 
for Veterans Claims (CAVC) in Dixon v. Derwinski, 3 Vet. App 
261 (1992), for those veterans whose records are unavailable.  
It is significant to note once again, that the veteran failed 
to respond to entreaties for assistance by the RO in their 
efforts to obtain alternative sources of medical evidence 
that may have been generated during the veteran's period of 
service.

The Board finds that the RO undertook a reasonably exhaustive 
search for those records, and that any further efforts are 
not justified.  Notwithstanding, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where service 
medical records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board will proceed in that manner.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
for residuals of malaria, and entitlement to service 
connection for a respiratory disorder.  Accordingly, the 
Board will proceed with appellate review.

Analysis

Malaria and a Respiratory Disorder

The appellant argues that he experienced malaria and 
respiratory problems during his period of service that caused 
current residual disability that he experiences to this day.  
Having carefully considered these contentions in light of the 
record and applicable law, the Board must deny the claims.  
 
In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appellant has expressed the opinion that he currently has 
the two disorders at issue and that they are related to his 
period of active service.  Service connection may be granted 
if the evidence establishes that any of the claimed 
disabilities are related to service.  Applying the Hickson 
analysis, the initial question is whether there is evidence 
of the current claimed residuals of malaria and/or a current 
respiratory disorder.  The Board finds that the preponderance 
of the evidence is against the current existence of either of 
the claimed disabilities and that the Hickson element (1) has 
therefore not been satisfied as to these claims.

The appellant asserts that he has current residuals of 
malaria and a chronic respiratory disorder.  The CAVC has 
held, however, that a lay person, such as the appellant, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has residuals of 
malaria and/or a chronic respiratory disorder.  

In September 1999, the appellant underwent VA examination for 
the express purpose of making a determination of whether the 
veteran had several claimed disorders, including residuals of 
malaria and a respiratory disorder, and if so, whether any of 
the disorders claimed were related to service.  

In the report of the examination, it was noted that the 
veteran gave a history of having had three episodes of 
malaria in service, and multiple respiratory conditions, 
including chronic bronchitis.  The examiner also referenced a 
letter from the veteran's private physician, Dr. F.M., dated 
in September 1999 that noted that the veteran "has had 
bronchitis related respiratory symptoms needing more 
antibiotics."  The report of the September 1999 VA 
examination also noted the veteran's complaints of tiredness 
and dizziness that the veteran tried to relate to episodes of 
malaria.  Examination of the lung were clear to auscultation 
and percussion.  There were no signs of liver or spleen 
enlargement.  There was no edema.  Following examination, 
that included diagnostic and clinical testing, the diagnoses 
included a history of three episodes of malaria.  The 
diagnoses did not include either an acute or chronic 
respiratory disorder.  The examiner opined in pertinent part, 
that the veteran had no signs of chronic malaria.  

The claims folder contains no diagnosis of current residuals 
of malaria or a current chronic or acute respiratory 
disorder.  The statement referenced above dated in September 
1999 from the veteran's private physician indicates that the 
veteran "has had bronchitis related respiratory symptoms 
needing more antibiotics."  The statement, however, did not 
state that the veteran has a current respiratory disorder.  
As noted above, the veteran was given several opportunities 
to provide information as to the location of medical evidence 
that would show the current disorders at issue, but failed to 
respond to those requests.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for residuals of malaria or a chronic respiratory 
disorder, where, as in the present case, the preponderance of 
the evidence fails to demonstrate that the appellant 
currently has either of the claimed disabilities.  The 
criteria for a valid claim for either of the disabilities at 
issue, therefore, have not been met in this case.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer at 225.  While the Board is sympathetic 
to the appellant's assertions that he currently has the 
claimed disabilities, again, he is not qualified to render a 
medical opinion and his statements cannot serve as competent 
medical evidence of a current diagnosis of the disorders at 
issue.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has any of the claimed disorders.  
Clearly, the preponderance of the evidence is against the 
claims.  Thus, the Board concludes that the appellant's 
claims for service connection for residuals of malaria and/or 
a chronic respiratory disorder must be denied.

Low Back Disorder

The veteran has stated that he sustained a back injury in a 
truck accident in North Africa during World War II.  He 
claims that his current low back disorder is the result of 
that truck injury.  

Given the inability of VA to find the veteran's service 
medical records, the Board recognizes its heightened duty to 
consider the benefit of the doubt in cases where service 
medical records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The initial question for consideration is whether the veteran 
has a current disorder of the low back.  Based upon the 
September 1999 VA examination that resulted in a current 
diagnosis of "symptomatic lumbosacral degenerative 
osteoarthritic changes in the spine," the existence of a 
current low back disorder can be conceded.  

The next question for consideration is whether the veteran 
sustained an injury to his back in service.  First, the 
veteran is deemed highly credible.  His testimony before the 
Board provided details of his service that are most 
plausible.  Further, the Board notes that the veteran is 
competent to report that he sustained an injury to his back 
in service because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Applying the Hickson analysis, the Board concludes therefore 
that there was an in-service injury to the veteran's back, 
and that the veteran has a current lumbosacral spine 
disorder.  Hickson elements (1) and (2) are accordingly met.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the evidence is in equipoise as to the 
question of whether the current lumbosacral spine disorder is 
etiologically related to the in-service injury.  

First it is noted that the primary purpose of the September 
1999 VA examinations was to obtain opinions regarding the 
existence and etiology of the veteran's claimed disabilities.  
As noted above, the VA physician did not find the current 
existence of residuals of malaria or of a chronic respiratory 
disorder.  A VA spine examination, however, did result in a 
current diagnosis of "symptomatic lumbosacral degenerative 
osteoarthritic changes in the spine."  The VA examiner 
opined that there is the possibility that the veteran has low 
back pain that is secondary to a low back injury that he 
allegedly sustained in service.  The examiner noted that it 
was very difficult to state that there is a clear connection 
especially due to the fact that there were no medical 
records, including service medical records, available.  

It is important to note in the analysis of the probative 
value of a medical opinion as to etiology that absolute 
confirmation of whether a disease is related to service is 
not required in order to find for a grant of service 
connection.  If the evidence is in equipoise as to the issue, 
that is, if there is an approximate balance of positive 
versus negative evidence, then service connection can be 
granted.  Essentially, the foregoing conclusions reached in 
the September 1999 VA examination report do not effectively 
discount the possibility that it is at least as likely as not 
that the veteran's back disorder is related to the veteran's 
period of service.  

It is equally important to note that in June 2004 the veteran 
did submit a statement from his physician, Dr. M.F.M. that 
indicated that the veteran had been injured in a truck 
accident during service in North Africa in 1943, and that he 
has had recurring back problems ever since.  Normally, the 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  In 
this case, however, the veteran's history of the in-service 
back injury [although not the extent], has essentially been 
conceded.  This case appears to be more analogous to 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). In 
that case, the examiner did not merely transcribe the 
veteran's statements, but rather arrived at a medical 
conclusion based on the evidence.

As a physician, Dr. M.F.M. has the medical expertise to give 
an opinion as to what he believes to have been the 
consequences of the injury in question, in terms of both 
immediate and remote residuals.  Significantly, Dr. M.F.M. 
did not offer his opinion regarding the origin of the low 
back disorder conditionally or with hesitancy.  He emphasized 
the likelihood of a direct relationship between the in-
service incident and the current low back disability.  

Evidence against the claim in simply the lack of medical 
evidence since service almost 60 years ago that would assist 
in establishing the necessary chronicity between the in-
service injury and the current disorder.  The lack of such 
evidence does not establish that such a relationship is out 
of the question.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. § 3.102.  As to this issue, the Board 
finds that there is an approximate balance of the positive 
and negative evidence as to whether the veteran currently has 
a lumbosacral spine disorder that is related to the in-
service injury.  Thus, the Board concludes that the veteran's 
claim for service connection for a lumbosacral spine disorder 
is granted.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for residuals of malaria is 
denied.  

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for a back disability, 
characterized as lumbosacral degenerative osteoarthritic 
changes of the spine, is granted.  





	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


